 62DECISIONSOF NATIONALLABOR RELATIONS BOARDCarpentersLocal 607, UnitedBrotherhood of Carpen-ters and Joiners of America,AFL-CIO (MassmanConstructionCo.-CannonDam Project)andDanielW. Bybee. Case 14-CB-3096September 20, 1976DECISION AND ORDERBy MEMBERS JENKINS, PENELLO, AND WALTHEROn June 14, 1976, Administrative Law Judge Rob-ertM. Schwarzbart issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, except as modifiedherein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent,Carpenters Local 607, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, NewLondon,Missouri,itsofficers,agents,andrepresentatives, shall take the action set forth in thesaid recommended Order as so modified:1.Substitute the following for paragraph 1(b):"(b) In any other manner interfering with, re-straining, or coercing employees of Massman Con-struction Co.-Cannon Dam Project in the exercise ofrights guaranteed-in Section 7 of the Act, except tothe extent that such rights may be affected by aniWe find no merit in Respondent's exceptions since,in our view, thematters raised therein can be more appropriately considered at the compli-ance stage of the proceeding In par 1(b) of his recommended Order theAdministrative Law Judge uses narrow cease-and-desist language,"like orrelated manner,"rather than the board injunctive language"m any othermanner,"which the Board traditionally provides in cases involving serious8(b)(2) discrimination conduct.SeeGlaziers and Glassworkers Local UnionNo 513, affiliatedwithInternational Brotherhood of Painters and AlliedTrades,AFL-CIO (Joseph J Cermak d/b/a Southern Glass Company),200NLRB617 (1972).Morrison Knudsen Company,Inc,122 NLRB 1147 (1959).Accordingly,we shall modify the Order to require Respondent to cease anddesist from in any other manner mfrmging upon employee rights. Thischange is also made in the revised notice.agreement requiring membership in a labor organiza-tion as condition of employment in accordance withSection 8(a)(3) of the Act."2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides were represented bytheir attorneys and presented evidence, it has beenfound that we have violated the'National Labor Re-lations Act in certain respects. To correct and reme-dy these violations, we have been directed to takecertain actions and post this notice.WE WILL NOT cause or attempt to cause Mass-man Construction Co.-Cannon Dam Project todiscriminate against DanielW. Bybee, GeraldPhillips, or any other employees, in violation ofSection 8(a)(3) of the Act.-WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed in Section 7 of theNational Labor Relations Act, except to the ex-tent that such rights may be affected by anagreement requiring membership in a labor or-ganization as a condition of employment in ac-cordance with Section 8(a)(3) of the Act.WE WILL notify Massman Construction Co.-Cannon Dam Project, in writing, that we haveno objection to the employment of Daniel W.Bybee and Gerald Phillips with all their formerrights and privileges, and we will furnish themwith copies of such notification.WE WILL make whole Daniel W. Bybee andGerald Phillips for any loss of pay they mayhave suffered by reason of our discriminationagainst them.CARPENTERSLOCAL607,UNITEDBROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA,AFL-CIODECISIONSTATEMENT OF THE CASEROBERT M. SCHWARZBART, Administrative Law Judge:Upon a charge and an amended charge filed on November24 and December 15, 1975,' respectively, by Daniel W.All dates hereinafter are within 1975, unless stated to be otherwise CARPENTERS LOCAL 60763Bybee,an individual,a complaint dated December 18 wasissued by the Regional Director for Region 14, on behalf ofitsGeneral Counsel,alleging that CarpentersLocal 607,United Brotherhood of Carpenters and Joiners of America,AFL-CIO,herein the RespondentUnion,has engaged in,and is engaging in, unfair labor practices within the mean-ing of Section 8(b)(1)(A) and (2) of the National LaborRelations Act, as amended,hereintheAct.Respondentdulyfiled an answer denying that it has engaged in thealleged unfair labor practices.A hearing in this proceedingwas held on January 19, 1976,in St. Louis,Missouri. Coun-sel for the General Counseland theRespondent have filedbriefswhichhave been carefully considered.Uponthe entire record in the case and from my observa-tion of the witnesses and their demeanor,Imake the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERMassman Construction Co., a Missouri corporation, andLand Equipment Co., at all times material herein, are andhave been partners doing business under the trade nameand style of Massman Construction Co: Cannon Dam Pro-ject, herein the Employer.At all times material herein the Employer has main-tained its principal office in Kansas City, Missouri, and hasoperated a field office in Center, Missouri, where it is pres-ently engaged in the construction of the Clarence CannonDam.During the year ending November 30, which period isrepresentative of its operations during all times materialherein, the Employer, in the course and conduct of its busi-nessoperations, performed services valued in excess of$500,000, and purchased and caused to be transported anddelivered at its Center,Missouri, field office goods andmaterials valued in excess of $50,000, of which goods andmaterials valued in excess of $50,000 were transported anddelivered to its Center, Missouri, field office directly frompoints located outside the State of Missouri.The complaint alleges, the answer as amended at thehearing admits, and I find that the Employer is now, and atall times material herein has been, an employer engaged incommercewithin the meaning of Section 2(2), (6), and (7)of the Act.At all timesmaterialherein, the Respondent Unionthrough its International Union and Central Missouri Dis-trictCouncil has been a party to a collective-bargainingagreementwith the Associated General Contractors ofMissouri,2 to which the Employer had agreed to be bound.This contract provides that the Union shall refer job appli-cantsto the worksite through the operation of itsexclusivehiring hall. However, article IV, section 2,A, states as fol-lows: "[T]he Employer may bring in to any_ job from anyplace or union jurisdiction the first and all other odd num-bersof the crew until a total of five (5) transferred men andfive (5) local men is reached. Thereafter, one (1) man maybe transferred for each three (3) additionallocalmen em-ployed. Furthermore, the unions agreed to give due consid-eration to any Employer's request for additionalmen con-sistentwith the purpose of this section."In the event of layoff, the ratio of one company man foreach three(union)men who had come to the jobsitethrough the hiring hall is maintained and, contractually, aswill be discussed,infra,was to be a factor in any layoffaffecting carpenters at the Cannon Dam site.Daniel W. Bybee 3 and Gerald Phillips, lifelong acquain-tances, applied directly to the Employer for employment ascarpenters on separate dates in September. On September15,when Bybee, accompanied by Clinton A. (Rusty) Lav-erack, requested employment at the Cannon Dam jobsite,the two men were referred to Lowell Nester, Jr., theEmployer's carpenter foreman. In theresponseto their in-quiry,Nester replied that men were needed as the Unionwas having difficulty, in supplying the necessary help.However, they first would have to clear through the Union.The Respondent Union's business representative and fi-nancial secretary, George N. Mundell, coincidentally, wason the jobsite at the time and Nester told him about Bybeeand Laverack. Thereafter, Mundell sold the two men workpermits,' telling Bybee and Laverack that he was glad tosee them come out because of the difficulty he was havingin supplying men.Bybee began work on September 17, with the day shift.'On September 29, Phillips, too, visited the jobsite andasked Nester if he could go to work. Nester replied thatwhen Phillips had cleared through the Union he would beemployed on the swing shift, the second shift with hoursfrom 4:30 p.m. until midnight. That evening Phillips wenttoMundell's home, purchased a work permit, and thereaf-ter began work on the jobsite 6II.THELABOR ORGANIZATION INVOLVEDThe Respondent Unionisa labor organization withinthemeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The FactsThe complaint alleges that on or about November 18 theRespondent Union caused or attempted to cause the Em-ployer to discriminatorily discharge or lay off Daniel W.Bybee and Gerald Phillips, employed by the Employer ascarpenters, from the Cannon Dam project because of theirnonmembership in the Respondent Union.2Although the contract in evidence was executed on December 28, 1971,to be effective retroactively from July 12, 1971, through April 30, 1974, and,therefore, would have expired prior to the time of the events of this proceed-ing, it is not disputed that the terms of this agreement were still in effect in1975 when the incidents described herein occurred3For 2 years prior to June 1974, Bybee had been a member of CarpentersLocal 1792, a sister local to the Respondent Union based in Sedalia, Mis-souriHowever, his membership had lapsed and by September 1975, whenhe applied for employment at the Cannon Dam project, he was not a unionmember Phillips has never been a union member4Work permits are valid for 30 days, after which they must be renewed,and were priced at the same amount as I month's union dues5There were three shifts operating at the time on a 24-hour basis Duringhis period of employment at the jobsite, Bybee continued to work on theday shift.6Mundell testified that it was his practice to tell those individuals towhom he sold permits that the Union conducted its regular meetings on theContinued 64DECISIONSOF NATIONALLABOR RELATIONS BOARDBoth Bybee and Phillips testified that together they at-tended the Respondent's monthly meeting on the eveningofMonday, October 6, at the Laborers' hall in Hannibal,Missouri. They stated that they had gone to the meeting tovote on anassessmentthat had been proposed for the pur-pose of raising the business agent's salary. Neither had at-tended the meeting for the purpose of becoming membersof Respondent Union at that time' While the meeting wasin progress behind closed doors, Bybee, Phillips, and othernonmembers congregated in an anteroom. Presently, Mun-dell emerged from the meeting room and began to takeinformation from various membership applicants waitingin the anteroom with Bybee and Phillips, which informa-tion he used to complete their respective application forms.That night, 11 new union members were signed up byMundell. However, Bybee and Phillips both left the unionhall before Mundell could reach them.'During the week following the October 6 meeting, Mun-dell, encountering Bybee, asked him why he and Phillipshad not remained at the meeting to buy their books. Bybeereplied that he had had no money.On October 15 and 29, Bybee and Phillips, respectively,bought their new work permits from Mundell. On October31, 17 carpenters were laid off by the Employer for eco-nomicreasons.The next union meeting was held on Monday, Novem-ber 3.9 Bybee and Phillips attended that meeting for thepurpose of joining the Union, together with six other appli-cants. As had been the case at the earlier meeting, the ap-plicants waited in the anteroom while the meeting proceed-ed behind closed doors. Presently, Mundell came out andcompleted the application forms on behalf of those whohad presented themselves for membership, including Bybeeand Phillips.When this was done, Mundell reentered themeeting. He thereafter emerged and informed the appli-cants that the-membership had voted to hold them over fora 7-day investigation.10 Mundell initially implied that themembership, on its own initiative, had voted to hold overfirstMonday of each month at which time they could buy their membershipbooks. Consistent with this practice, he believed that he had so informedBybee and, Phillips, particularly the latter.7 Neither Bybee nor Phillips was specific as to his reasons for believingthat he might be able to vote when he was not a member.8 It was a practiceat the monthlyunion meetingsto consider new appli-cants for membership. Under theexistingprocedures, after the start of themeeting,when the question of membership applicants was raised, Mundellcustomarily would enter the anteroom with the membership applicationbook and complete the applications on the behalf of the candidates whowere waiting in the anteroom who had not already done so He would thenreenter themeeting chamber where the members would vote on the newapplicants. On the same night, following a favorable vote, the new memberswould be required to pay a $165 initiation fee and 1 month's dues of $15 10,and would immediately thereafter receive their membership books Howev-er, the Union's bylaws also allowed the issuance of books upon payment ofone-third of the initiation fee with the balance to be submitted within 90daisBybee testified that shortly before the November 3 meeting, in the con-text of the layoff that had just occurred, he had asked Mundell if the Unionwas goingto force the layoff of permit men firstMundell had replied thathe had gone to the Company's office and told them that they would have tolay off permitmen first,but that he was not going to hold them to it.10 Sec44 of the Union's bylaws, governing the admission of membersprovidesin relevantpart, as follows.the eight applicants for a 7-day investigation. However, un-der closer questioning, Mundell related that Emmett Stolte,the Respondent Union's president, and two or three trus-tees had reviewed the Union's bylaws during the meeting,after which Stolte had read to the membership the provi-sion which related to the 7-day investigation: Stolte hadassured the membership that that procedure was legal andhad recommended that the membership vote that it be ap-plied to the applicants. The membership, following this rec-ommendation, had so voted. Thereafter, Mundell reen-tered the anteroom and informed the eight applicants,including Bybee and Phillips, of the results of the vote. llOne evening shortly after the November 3 meeting," By-bee telephoned Mundell at the latter's home and told himthat he was coming down to buy a book that evening.Mundell replied that he was not authorized to sell a bookat his home. Bybee replied that he had heard that Mundellwas selling books at his home all the time. Mundell an-swered that he had never sold a book at home and that hesold them only at the union hall.13The application of the candidate must be presented to the FinancialSecretary, with the fullinitiationfee,which except for apprentices andapplicants for non-beneficial membership in beneficial Local Unions,shall be not less than .a sum equal to the currentmonth's dues, andbefore the candidates can be obligated shall lay overone week forinvestigation and shall be referred to a specialcommitteeof three, whoshall in the meantime, inquire into the candidate's qualifications tobecome a member and report at the next regular meeting of the LocalUnion making such recommendations as they deem proper, or the can-didate may be elected and initiated at the same meeting if the investi-gating committee reports favorably.The Union's bylaws provide that membership books may only be soldduring the monthly union meeting which, as noted, inthe absence of aholiday, is conducted on the first Monday of each month. Accordingly, thepractical effect of the Respondent Union's determination on November 3 tohold over the applicants fora 7-dayinvestigation was to prevent them fromreceiving their membership books before the next monthly meeting on De-cember 1i2As Mundell recalls, the telephone conversation took place on or aboutNovember 1, shortly after the October 31 layoff, but before the November3 meeting.13Mundell's conceded statement to Bybee that he could not sell him amembership book at his home was inconsistent withMundell's general testi-mony Mundell's office, where he maintains his records, is in his home.From there, he also issues work permits, as applicable. Mundell sought toexplain the relevant difference between the sale of a work permit and amembership book by noting that the applicants for a book are requiredunder the Respondent Union's bylaws to appear at a union membershipmeeting to obtain them as they must take an oath before the flag and paytheir initiation fees in the prescribed manner after theii applications hadbeen voted on by the membership There are no such requirementsrelatingto the sale of permits. Mundell testified, however, that in his view an excep-tion to that rule existed with respect to the eight applicants of November 3,who had been held over for a 7-day investigation. On that night a three-maninvestigation committee had been appointed to,review the qualifications ofthe applicantsMundell testified that the committee had instructed him that,if it did not report negatively to him, the candidates would nothave to awaitthe next monthly meeting and he would be authorizedto issue membershipbooks to the eight applicants at the conclusion of the 7 days following thatmeeting As far as Mundell had known, this committeenever issueda reportand Mundell had never checked back with the committee to find out if ithad reached a decision. Accordingly, as Mundell had not receivedan unfa-vorable report from the committee, he assumed that he was authorized toissue the books to the eight applicants starting '7 days after the November 3meeting. However, Mundell was vague as to which of thoseapplicants, ifany, he had told that they could get their books early. He conceded that hedid not so inform the candidates at the time of the union meeting when hetold them of the membership's vote to delay action on their bids. Similarly,during his above-described telephone conversation with Bybee around thetime of the November 3 meeting, Mundell admitted that he had refused to CARPENTERSLOCAL 607On November 4, on the day after the second union meet-ing,while on the jobsite, Bybee and Phillips related theresults of their efforts at obtaining membership to the car-penter superintendent, Nester. Nester's reaction was sym-pathetic.During that conversation Bybee asked Nester ifhe would lay off permit men first, should additional layoffsbe required. Nester opined that he might have to, addingthat he did not believe that it would be right, but that if theCompany did not do so the possibility existed that the jobwould be shut down.On November 14, the Employer laid off .54 carpenters.In the early morning of that day, Bybee was approached byChris Lemler, then his foreman.14 Lemler told Bybee thathe was on permit and was going to be laid off that day.However, at 10 a.m., Lemler returned and informed Bybeethat he was going to get to stay. Accordingly, Bybee wasnot laid off, on that day.Also on November 14, Bybee bought his third work per-mit from Mundell. On that occasion, Bybee asked Mundellwhy he and the others had not been sold their books onNovember 3. Mundell replied that the members had votedon it and that it had been their decision. Mundell initiallytestified that he could not recall the conversation with By-bee at the time that he had sold him the November 14permit. He later recalled that he had offered to sell Bybee abook, but that Bybee had been interested only in pressingcharges -against him and the Union.15On November 14, Bybee learned that all the members ofhis crew except himself, two bookmen, and Lemler hadbeen laid off. Lemler, however, as a result of the reductionin force, thereafter worked in a nonsupervisory status andwas-replaced as foreman of Bybee's crew by Tom Rogers.Employees were transferred in from other crews to fill thedepleted ranks of Bybee's and Phillips' crews.16On November 18, as part of a furlough affecting approx-imately 25 employees, Bybee and Phillips were laid off.Bybee learned of his situation at the conclusion of thatday when Tom Rogers, his foreman, handed him his noticeof termination and informed him that he was being laidoff.The reason set forth on the termination notice wassellBybee a book at_his,home and before the next membership meeting.Mundell's testimony that at various times during November, while at theCannon Dam ,jobsite, he had informed certain applicants that they couldpick up their membership books before the December I meeting was alsoquite unspecific as to details, including the relevant dates. As his testimonyprogressed,Mundell became more inconclusive as to whether he was actual-ly prohibited from selling membership books between the November andDecembermeetingsbecause of the bylaw, provision that books could onlybe sold at the monthly membership meetings, or whether, as he testified, he,in fact, had been authorized to convey books to the applicants before theDecember 1 meeting. It is noted that, by December 1, the seasonal layoffshad been completed.14 Bybee had begun his employment on thejobsite in the carpenter shop,however, after the October 31 layoff, he was transferred to a crew at thedam site powerhouse where, on November 14, he was part of a nine-mancrew working under Lemler.15Mundell and Phillips had no direct communication with each otherexcept on September 29 and October 29, when Mundell sold Phillips hisrespective work permits, and, on November 3, when Phillips tried to becomea union member. However, there were no separate discussions between Phil-lips and Mundell as to why Phillips' application had not been favorablyreceived on November 3.16During Phillips' employment period at the jobsite, he was assigned to acrew at the powerhouse under Ken Goodin, foreman.65"Reduction in force." After receiving his layoff notice, By-bee collected his tools and went to the gang box to pick uphis toolbox.While there he spoke to Nester, asking himwhen the Company would be starting up the job again.Nester replied, "After first of the year." Bybee askedwhether he was being laid off because of a reduction inforce or because he was on permit. Nester told Bybee thathe had wanted to keep him and Phillips but that the Unionhad made him terminate them. Bybee asked if he could usewhat Nester had said. Nester told him that he could and, ifneeded, promised to testify on Bybee's behalf in any subse-quent proceeding relevant to his layoff.Bybee then went to the warehouse to check his hardhat.At the warehouse, Bybee asked the Respondent's unionsteward, Lonnie Fredrick, if it would do him any good toget on the (out-of-work) list. Fredrick stated that he doub-ted it. Bybee asked Fredrick if any of the members whohad joined the Union earlier in the summer had been heldover for a 7-day investigation. Fredrick said that they hadnot been and could give no reason why the applicants ofNovember 3 had been placed on a 7-day investigation."Phillips received his notice of termination, also marked"Reduction in force," from his foreman, Goodin, afterwhich he left the jobsite. Neither Bybee nor Phillips hasbeen employed at the jobsite since November 18.The General Counsel's contention that Bybee and Phil-lips had been laid off on November 18 because they wereworking on permits from and were not members of theRespondent Union is supported by the testimony of LowellNester, Jr., the Employer's carpenter superintendent.18Nester testified that, on his arrival at the project, it hadbeen necessary for him to increase the number of carpen-ters employed on the dam project from about 52 to approx-imately 160. Accordingly, in August and September, theEmployer had asked the Union to refer many carpenters.The Union had had difficulty in meeting the Company'srequirements, for, while it had registered on its hiring hallreferral list a number of experienced unemployed carpen-ters, there were an insufficient number who had the spe-cialized experience required in dam construction: Accord-ingly, an unusually large number of -referred carpenterswere subsequently rejected by the Employer.However, it had become necessary in late October tobegin a series of layoffs to reduce the work force. The sea-sonal work limitation was based on a specification con-tained in the contract between the Employer and the U.S.Army Corps of Engineers, which serves as the administra-tive agent for the project. The contract provided that, afterDecember 1, it would- be necessary for the Employer toundertake cold weather procedures for the protection ofconcrete when it is poured. Because of this provision, theEmployer limited the work performed in colder months tocertain narrowly defined priority items. In compliance withhis instructions from the Employer, Nester reduced thecarpenter staff at the Cannon Dam site to 24 before17 It is undisputed that no applicant during thecourse ofthe CannonDam job had been held over for a 7-day investigation except forone otherindividual who had applied before Bybee and Phillips, but who did not havetools.18Nester, who started with the Employeron September23, 1973, hadcome to the Clarence Cannon Dam project on August 11. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDThanksgiving Day. This reduction in force necessitated anadditional employee layoff on November 24, after Bybeeand Phillips were no longer on the job.The criteria used in the layoffs were the ratio of compa-ny men to bookmen 19 and work proficiency. Seniority isnot a factor in determining the order of layoff. It should benoted, however, that even the company men hired underthe 1-to-3 ratio must be cleared through the Union fromwhich they must purchase permits before they may be em-ployed.Nester explained that, in advance of each layoff, hewould ask his foremen-to prepare lists of men for layoff.Nester would then review the lists submitted to him, eithercombining the various lists into one master list or else f as-tening the separate-lists together. In either event, when thelistswere assembled, the least proficient men were markedfor initial layoff. Before submitting the layoff list to theoffice for action, Nester would discuss the names withMundell and the-Respondent Union's steward, Fredrick.Layoffs became official when the affected employees werehanded their checks attheend of their shifts by their re-spective supervisors, following approval of the list by theEmployer's office.On November 14, Nester followed the foregoing proce-dures and conferred with Mundell with respect to the con-solidated layoff list.Also present at the time were RonMoyle, the general carpenter foreman, and Fredrick. ,Nes-ter testified that, during that meeting, Mundell stated thatthe Employer still had permit men, on the job ands thatwhichever permit men were not laid off on that date weregoing to, have to be laid off before the Employer could layoff any more union members. Nester did not reply and thelayoff proceeded as planned._On November 17, Nester, advised Mundell that therewould be a layoff on the following day to further reducethe carpenter' staff. Nester also requested his foremen togive him lists of those they proposed for layoff, which hereceived on the morning of November 18. On that occasionNester prepared a master list from the foremen's lists. Hetestified that Bybee and Phillips were not on that list.On the morning of November 18, Nester, Mundell,Moyle, and Fredrick met again to discuss the layoff list. Atthat time, according to Nester, Mundell stated, "You willnot have any permit men left on the job and you will laythem off before you lay off any bookmen. The permit menwill go ' before the bookmen go." There was no discussionconcerning the layoff ratio of company men to bookmen.Mundell simply went down the list and indicated variouspermit men, telling Nester that he had to lay them off.Mundell also informed Nester that Bybee and Phillips hadto be laid off because they, too, were permit men. Accord-ingly, names were changed around to put Bybee and', Phil-lips and one other unidentified permit man, also noted by19As was noted above, under the relevant collective-bargaining agree-ment,the Employer is not obliged to obtain all of its carpenters from theRespondent Union's hiring hall. Individuals called in by name by the Em-ployer are termed company men, whether or not they have membershipbooks in the Union. Bookmen are individuals who had been referred to thejob through the hiring hallWhen layoffs occur, one company man must belaid off for every three bookmen, thereby preserving the ratio as establishedin the collective-bargaining agreementMundell, on the layoff list. Nester testified that,if it werenot for the position taken by Mundell, Bybee and Phillipswould still be employed on the fob 20Nester testified that, although he had not known eitherBybee or Phillips before hiring them in September, he hadbeen reluctant to lay them off because both men were verygood workers and had had prior experience at the TrumanDam project in south central Missouri, an area that hadproved to be a source for experienced dam builders. Dambuilding requires carpentry techniques which are not char-acteristic of other types of construction in that differentforming systems and principles are utilized and the proce-dures are more dangerous. Nester characterized the laborsource local to the area of the Cannon Dam,in generalterms, as notbeing adequately trained or motivated to beutilized as a principal source of labor or of potential lead-men and foremen. It, therefore, had been necessary for himto obtain men from outside thatareato developa suffi-cient number of qualified foremen, leadmen, and workmento complete the project.21BesidesBybee and Phillips, Nes-ter had employed several other men from the Truman Damarea on the Cannon Dam job. He testified that Bybee andPhilhps had been well recommended by carpenters whomNester knew and respected.21Nester testified that, following the November 18 layoff,no permit men continued to work on the job 23 Mundell,corroborated by Steward Fredrick, denied that he had in-structed, or in any other way indicated to Nester duringany of the prelayoff conferences, that permit men shouldbe laid off before bookmen, or that Bybee and Phillips,specifically, should be laid off by the Employer,contend-ing that Bybee and Phillips, and all other affected employ-ees, had been laid off at the Employer's initiative.Mundellanswered that, during those meetings,,he had restricted hisattention and comments merely to the maintenance of the20 Prior to acceding to Mundell's- demands, Nester had consulted withDavid Kucera, the general superintendent and his immediate superior. Kuc-era told Nester that, if Mundell wanted him to lay off the men, he should doso21During the summer of 1975, Nester had had approximately 19 foremenworking under him22Mundell testified that Kenny Goodin, Phillips' foreman, who frequent-ly discussed individual work performance with him, had twice told Mundell,at the time of the October3l and November 14 layoffs, respectively, that,because of the poor quality of Phillips' work, he had twice listed him forlayoff. Nester, however, denied that Goodin had criticized Phillips' job per-formance or that Phillips had been listed for layoff Contrary to Mundell,Nester asserted that Goodin had praised Phillips' work. Mundelltestifiedthat he had not heard any criticism directed at Bybee. Goodin did notappear at the hearing. Noting that it would more readily be within thenormal course of business for Goodin to report to Nester than to Mundellas to the work performance of his men, that Bybee, whose work record hadnot been criticized, was laid off at the same time as Phillips, and the credi-bility resolutions to be noted herein, I find no basis for concluding thatPhillips' job performance was a factor in his layoff23Mundell, however, testified that one permit man, Bill Gibbons, re-mained on the job until the November 24 layoff Gibbons, who receivedwork permits from Mundell on September 29 and October 29, had neverapplied for union membership Gibbons was a foremanon the swing shiftuntil either the layoff of October 31 or November 14, after whichhe contin-ued in a nonsupervisory status Nester, in explanation of this discrepancey,stated that he had no personal knowledge as to which of the employees werecompany men, bookmen, or permit men. During the variousconferenceswith Mundell at which layoffs were discussed, he had relied on Mundell toindicate the status of each. Accordingly, he had no information as to wheth-er Gibbons was a company man or a bookman CARPENTERS LOCAL 60767ratio.He also denied that Bybee, Phillips, and the six otherapplicants for union membership on November 3 had beenplaced on 7-day investigation that night in an effort tomake them more susceptible to future layoff than were thebookmen, noting that no pattern existed whereby the per-mit men were laid off in advance of bookmen. It is notdisputed that bookmen in substantial numbers had beenincluded among those laid off on October 31 and Novem-ber 14, before Bybee and Phillips had been released.24Itwas Mundell's position that no deliberate effort hadbeen taken by the Respondent Union on November 3 todeny the applicants their books. The invocation of thescarcely used 7-day investigation procedure had been pred-icated on a desire to "save the applicants money. As layoffswere about to occur, it had been the membership's generalsentiment that it would be a disservice to the applicants toaccept their money when they were about to face unem-ployment. He noted that, subsequently, dung the nextmonthly union meeting on` Monday, December 1, the twoindividuals who had applied for membership on November3,and had continued to express interest, received theirbooks.25-The testimonyof Bybee and Phillips, as supported byNester, is credited. These witnesses testified forthrightlyand generally with consistency. On the other hand, Mun-dell appeared to be considerably less candid. Only -afterrepeated questioning did he describe in detail the sequenceof events leading to the invocation of the 7-day investiga-tion procedure, thereby revealing, that its application hadbeen recommended by the Respondent Union's presidentand trustees. Mundell's testimony in other areas containedseveral inconsistencies. For example, in. describing the ef-fect of the decision to utilize the 7-day investigation, hetestified that it would not have been necessary for the ap-plicants to wait until the next monthly meeting since hehad been authorized to sell membership books to interest-ed applicants 1 week after the November 3 union meeting.He stated that, in fact, he had offered to sell Bybee a bookon November 14, when he issued Bybee's third work per-mit. On the other hand, Mundell also testified that, whenBybee had called him with an offer to purchase a bookshortly after the October 31 layoff, he had informed Bybeethat he could sell books only at the membership meetingsand not at his home. Mundell also testified that, althoughthe bylaws apparently precluded the sale of membershipbooks except at monthly membership meetings, he had at-tempted to notify various employees on the jobsite of theirright to obtain books before the December 1 monthlymembership meeting. Fredrick's testimony that Mundell,during the prelayoff conferences with Nester on November14 and 18, had restricted his attention' to the ratio of layoffof the permit men to company men was also unconvincingas his testimony was restricted to conclusions, Fredrick not24Mundell's son, Norris, a bookman, was laid off on November 18, onthe same date as were Bybee and Phillips Another son, Mark, also a book-man, had been injured on the job prior to November 18, and had not beenable to return to work25Mundell identified the successful applicants of December 1 as DavidW. Cain and Larry E. Hayes. Cain, who previously had been employed atthe Cannon Dam project, was laid off on November 14. Hayes had neverworked at that jobsite.being able to recall anything that actually had been said ateither of those meetings. Fredrick's testimony was furthercompromised by his admission that, on November 18, he,too, had helped spread a rumor that permit men would belaid off that day.B. Analysis and Concluding FindingsThe General Counsel's position that the RespondentUnion had compelled the layoffs of Bybee and Phillips onNovember 18 because of their nonmembership in the Re-spondent Union, rather than, as was contended by the Re-spondent Umon, that they had been laid off for economicreasons in a manner consistent with the terms of a lawfulcollective-bargaining_agreemeiit, appears to be supportedby the credited evidence.Thus, Nester testified that Bybee and Phillips were val-ued employees who had specialized experience required fordam construction, not readily obtainable in the vicinity onthe Cannon Dam jobsite. Nester also stated affirmativelythat he would have retained Bybee and Phillips on the pay-rollwere it not for Mundell's firm insistence during theirNovember 18 meeting that Bybee and Phillips be laid offon that date.The Respondent Union contends in its brief that, evenwere Nester to be credited as to his account of the Novem-ber 18 meeting, Mundell had not actually compelled theEmployer to lay off Bybee, and Phillips as his words con-tained no threat of reprisal nor described any union actionthat would be taken in the event that Nester did not-lay offthe two men. There is no legal merit to this position. Re-gardless of how Mundell's remarks to Nester are character-ized, it is clear that they caused the Employer to lay offBybee and Phillips on November 18. The Board has consis-tently held, with judicial concurrence, that a labor organi-zation need not make a specific demand upon some con-cerned employer to terminate a worker for illegal reasonsbefore 8(b)(1)(A) and (2) violations may be found. As thecourt stated inN.L.R.B. v. Jarka Corporation of Philadel-phia,26"This relationship of cause and effect, the essentialfeature of Section 8(b)(2), can exist as well where an induc-ing communication is in terms courteous or even precatory,as where it is rude and demanding." 27 In agreement withtheGeneral Counsel, I find grounds, to suspect-that theRespondent Union's effectuation of the scarcely used 7-day investigation procedure on November 3 was intendedto protect its existing members in the jobs with the Em-ployer, while leaving outside permit men in more vulnera-ble positions. As noted, the use of that procedure was adeparture from the Respondent Union's practice, as illus-trated at the meeting of October 6 and December 1, ofroutinely bestowing immediate membership at the time ofapplication. The November 3 action followed the recom-mendation of the Respondent Union's top leadership, andhad proceeded in the context of a series of layoffs, past andanticipated. However, the complaint properly does not al-lege and I do not find that the use of the 7-day investiga-tion procedure, in and of itself, was violative of'the Act.26 198 F 2d 618, 621 (C.A 3, 1952)27 SeeR-M Framers,Inc, 207 NLRB 36, 43-44 (1973),Yellow FreightSystem, Inc,197 NLRB 979, 981 (1972) 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe incident was germane in that it helped to set the stagefor the unlawful layoffs that followed.Although the Respondent Union has adduced evidencethat bookmen were laid off before and concurrently withBybee and Phillips and that another permit man, Bill Gib-bons, continued to work after Bybee and Phillips were laidoff, the central issue herein is whether' the `RespondentUnion had caused Bybee and Phillips to be laid off onNovember 18 by its demand upon the Employer on thatdate.While evidence as to the circumstances of other em-ployees on the jobsite is helpful in evaluating the instantrecord, as such evidence may tend to show that allegedconduct did or did not occur, it is not a prerequisite to afinding of a violation herein that all other permit men musthave been laid off before or concurrently with the allegeddiscriminatees. In the instant case, the Respondent Union'sunlawful conduct was ' directly established through thecredited testimony of Nester.I also find no merit to the Union's argument that Bybeeand Phillips, in any event, were susceptible to layoff as theyhad been working in contravention of the union-securityclause contained in the collective-bargaining agreementconditioning continued employment upon membership inthe Union after a grace period which, in their cases, hadlong since expired. The terms of that contract provisionrequired that the _ Union affirmatively demand the dis-charge of noncompliant employees in writing and it is es-tablished that such a demand had never been made. Ac-cordingly, as Respondent Union did not timely invoke theunion-security clause in the manner prescribed in the con-tract while Bybee and Phillips were still employed by theEmployer, this position is of no relevance in the presentproceeding.For the foregoing reasons, I find and conclude that, onNovember 18, the Respondent Union caused the Employerto lay off Bybee and Phillips in violation of Section8(b)(1)(A) and (2) of the Act, because they were not mem-bers of the Respondent Union.Phillips, that it has no objection to the employment of By-bee and Phillips with all their former rights and privilegesand that the Respondent make them whole for any loss ofpay theymay have suffered by reason of the discriminationagainst them,with backpayto be computed-on a quarterlybasis in the manner established by the Board inF.W.WoolworthCompany,28with interest at 6 percent per annumas provided inIsis Plumbing&Heating Co.29The evidenceprovides no basis to support a finding that the-Employerwould have laid off Bybee and Phillips on November 24,the date of the final layoffs 30After theNovember 24 lay-off, approximately 24 carpenters continued to work on thejobsite.In addition,the order in which the carpenters werelaid off was not governed by seniority,but bywork profi-ciency andby the ratio between company men and unionmen. As noted, Nester had developed a high regard for thejob performance and specialized experience of Bybee andPhillips and these men had survived the layoffs of October31 and November14.Althoughthe possibility exists thatBybee and Phillips,in any event, might have been laid'offon November 24 in order to maintain the contractual ratiobetween company men and bookmen,such a finding atthis time would necessarily be based upon speculation.This is particularly true as the Respondent Union, by itsunlawful conduct on November 18, had upset thisratio byits insistence that permit men be laid off prematurely. Ac-cordingly,there is no basis for concluding from the instantrecord that the Employer would have laid off Bybee andPhillips on November24 orat any time prior to the com-pletion of the carpenter work on the Cannon Dam project,which work was still in progress at the time of the hearing.SeeLocal Union 29, Bricklayers,Masons' and Plasterers'International Union,AFL-CIO (M. L. MasonryCo., Inc.).31Upon thebasis of the foregoing findings of fact andupon the entire record,Imake the following: _CONCLUSIONS OF LAWIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent Union set forth in sectionIII, above,,to the extent found unlawful, occurring in con-nection with the operations of the Employer described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent Union has violatedSection 8(b)(1)(A) and (2) of the Act, it shall be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.As I have found that the Respondent caused the Em-ployer to discriminate with respect to the tenure of employ-ment of Daniel W. Bybee and Gerald Phillips, I shall rec-ommend that the Respondent Union be compelled tonotify the Employer, in writing, with copies to Bybee and1.Carpenters Local 607, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of the Act.2.Massman Construction Co,-Cannon Dam Project isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3.By causing and attempting to cause the Employer todischarge and discriminate against Bybee and Phillips inviolation of Section 8(a)(3) of the Act, the RespondentUnion has engaged in and is engaging in unfair labor prac-ticeswithin the meaning of Section 8(b)(1)(A) and (2) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.28 90 NLRB 289 (1950)29 138 NLRB 716 (1962).30 There were no additional layoffs after November 24 and, after the startof 1976, the Employer began to hire additional carpenters3 1 203 NLRB 506, 507-508 (1973). CARPENTERS LOCAL 60769Uponthe foregoing findings of fact and conclusions oflaw and the entirerecord,and pursuant to Section 10(c) ofthe Act, I herebyissue the following recommended:ORDER32Respondent Carpenters Local 607, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, NewLondon, Missouri, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Causing or attempting to cause Massman Construc-tion Co.-Cannon Dam Project to discriminate against Dan-ielW. Bybee, Gerald Phillips, or any other employees, inviolation of Section 8(a)(3) of the Act.(b) In any like or related manner, restraining or coercingemployees of Massman Construction Co: Cannon DamProject in the exercise of rights guaranteed in Section 7 ofthe Act, except to the extent that such rights may be affect-ed by an agreement requiring membership in a labor orga-nization as a condition of employment in accordance withSection 8(a)(3) of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)NotifyMassman Construction Co: Cannon DamProject, in writing, that the Respondent Union has no ob-jection to the employment of Bybee and Phillips, with all32 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.their former rights and privileges, and furnish Bybee andPhillips with copies of such notification.(b)Make whole Bybee and Phillips for all loss of paywhich they may have suffered as a result of the discrimina-tion against them in the manner set forth in the section ofthisDecision entitled "The Remedy."(c)Post at its offices, meeting halls, and all other placeswhere notices to members are customarily osted copies ofthe attached notice marked "Appendix.- 3? Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by an authorized repre-sentative of Respondent Union, shall be posted by Re-spondent Union immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days there-after, in conspicuous places, including all places where Re-spondent Union customarily posts notices to itsmembers.Reasonable steps shall be taken by Respondent Union toinsure that said notices are not altered, defaced, or coveredby any other material.(d)Deliver to the Regional Director for Region 14signed copies of the said notices, in sufficient numbers tobe posted by Massman Construction Co.-Cannon DamProject, the Employer being willing.(e)Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaintbe dismissedinsofar as it alleges violations of the Act not specificallyfound herein.33 In the event that the Board's Order is enforcedbya Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor RelationsBoard."